Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-11-2007

USA v. Jones
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4902




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Jones" (2007). 2007 Decisions. Paper 1328.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1328


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                          NOT PRECEDENTIAL

                  THE UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT


                                   No. 05-4902


                        UNITED STATES OF AMERICA

                                         v.

                               BERNARD JONES,

                                              Appellant



                  On Appeal from the United States District Court
                      for the Middle District of Pennsylvania
                         District Court No. 01-cr-00401-1
                    District Judge: Honorable Edwin M. Kosik



                    Submitted under Third Circuit LAR 34.1(a)
                               December 14, 2006


                     Before: SMITH and ROTH, Circuit Judges
                              YOHN*, District Judge

                             (Filed: April 11, 2007)




      *Honorable William H. Yohn, Jr., District Judge for the Eastern District of
Pennsylvania, sitting by designation.
                                         OPINION

ROTH, Circuit Judge

       Bernard Jones appeals his sentence of 240 months imprisonment imposed by the

District Court. We have jurisdiction to review his sentence pursuant to 18 U.S.C. § 3742(a)

and 28 U.S.C. § 1291. See United States v. Cooper, 437 F.3d 324, 327 (3d Cir. 2006). For

the reasons set forth below, we will affirm.

       On February 10, 2003, a jury found Bernard Jones guilty of various drug-related

offenses.1 Prior to sentencing, the District Court ordered Jones to undergo a forensic

evaluation by the Bureau of Prisons (BOP) to determine his competency. The diagnostic

impressions set forth in the report prepared by the BOP included “adult antisocial behavior”

and “malingering” tendencies.      Counsel for Jones also arranged for a psychological

evaluation, which contradicted the findings of the BOP and concluded that Jones suffered

from a significantly reduced mental capacity. Jones, however, withdrew his request for a

hearing to determine his competency. On June 15, 2004, the District Court sentenced Jones

to 360 months imprisonment, followed by 5 years of supervised release.

       Jones appealed his conviction and sentence. We affirmed his conviction, but vacated


  1
   Specifically, the counts for which Jones was ultimately convicted include the following:
conspiracy to distribute and possess with intent to distribute in excess of 50 grams of crack
cocaine in violation of 21 U.S.C. § 846; distribution and possession with intent to distribute
crack cocaine, aid and abet in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2; and
possession with intent to distribute in excess of 50 grams of crack cocaine in violation of 21
U.S.C. §§ 841(a)(1) and 841(b)(1)(A).

                                               2
his sentence and remanded for resentencing in accordance with the Supreme Court’s decision

in United States v. Booker, 543 U.S. 220 (2005). See United States v. Jones, 142 Fed. Appx.

653 (3d Cir. 2005). On remand, the District Court imposed a sentence of 240 months

imprisonment, followed by 5 years of supervised release.

       Jones timely appealed his sentence. On appeal, Jones claims that the sentence

imposed by the District Court was unreasonable because it failed to consider the sentencing

grounds that were properly raised prior to and during his sentencing hearing. Specifically,

Jones maintains that the court sentenced him without consideration of his psychological

characteristics.

       We review a sentence imposed by the district court for reasonableness. Cooper, 437

F.3d at 328. To determine whether the District Court acted reasonably in imposing a

sentence, we must first be satisfied that the court properly considered the factors set forth in

18 U.S.C. § 3553(a). While the court is not required to discuss each factor listed in section

3553(a), the record must reflect that it, nonetheless, gave them meaningful consideration.

Id. at 329.

       In addition to ensuring that the District Court engaged in meaningful consideration

of the section 3553(a) factors, we must also review “whether those factors were reasonably

applied to the circumstances of the case.” Id. at 330. However, because the District Court

is in the best position to determine the appropriate sentence for a particular defendant, we

apply a deferential standard to such review. Id. In addition to the discretion granted to the

District Court, the burden lies with the Appellant to prove the unreasonableness of his

                                               3
sentence on appeal. Id. at 332.

       In this instance, there is sufficient evidence in the record to indicate that the District

Court considered the factors set forth in section 3553(a) in imposing its sentence.

Furthermore, we are satisfied that the District Court reasonably applied the section 3553(a)

factors to the circumstances of Jones’s case. Indeed, the court discussed his history and

characteristics, the need for sentencing parity, and the nature and circumstances of the

underlying offense for which Jones was convicted. In that regard, the court considered

Jones’s age, his lack of a prior criminal record, and his close familial relationships. The

court, however, also considered evidence indicating that Jones was the leader of the

conspiracy for which he was convicted and that he was charged with possessing a weapon.

Contrary to Jones’s contentions, we are satisfied that the court did, in fact, consider the

psychological evidence presented by Jones but rejected it as a basis for lowering his sentence

in light of the conflicting evaluations of the BOP and the psychologist retained by Jones,

which the court properly recognized.

       We defer to the District Court’s application of section 3553(a) in determining the

appropriate sentence for Jones and conclude that Jones failed to meet his burden of proving

that the sentence imposed was unreasonable. Thus, we will affirm the judgment of sentence

of the District Court.




                                               4